      Case 7:20-cv-05469-NSR-PED Document 18 Filed 09/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                              -X

ANGEL D1AZ,

                               Petitioner,
                                                                        ORDER
               -against-

                                                                20 Civ. 5469 CNSR) (FED)
WILLIAM F. KEYSER,

                               Respondent.



       On July 14,2020,pro se petitioner Angel Diaz filed a Petition for a Writ of Habeas
Corpus pursuant to 28 U.S.C. 2254 (Dkt #2), seeking habeas relief on the ground that his
conditions of confinement during the Covid-19 pandemic render his sentence unconstitutional.
On October 23, 2020 respondent filed a Motion to Dismiss (Dkt. #10) arguing that petitioner's
claim is unexhausted and not cognizable on habeas review.


       By letter dated October 27, 2020 (Diet. #11), petitioner requested a stay of proceedings to
allow him to exhaust his claim. On November 18, 2020, Judge Roman granted petitioner's
request, stayed the proceedings and denied respondent's motion to dismiss without prejudice.
Dkt. #13. On March 15, 2021, Judge Roman referred the case to the undersigned for s. Report
and Recommendation. Dkt. #14.


       By letter dated September 7, 2021 (Dkt. #16), petitioner requested that the stay be lifted
on the ground that the New York Court of Appeals denied his claim (and, thus, it was now fully
exhausted). On September 20, 2021, Judge Roman lifted the stay. Dkt. #17.


       Accordingly, respondent shall file and serve any response/motion within thirty (30) days
of the date of this Order. Petitioner may file and serve reply papers, if any, within thirty days
from the date he is served with respondent's submission.



Dated: September 21, 2021 ... SO ORDERJ&P.
       White Plains, New York : /



                                                       PAUL E: DA-VIS'ON';U.S.M.J.



Chambers has mailed a copy of this Order to petitioner, who remains incarcerated at Sullivan
County Correctional Facility in Fallsburg, New York.
